DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  “-” before “the first and second arms each comprise a gain-generating section” in line 39 should be removed in order to be consistent throughout the claims.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the first condition” in third from the last line which lacks antecedent basis because it’s unclear which previously recited limitation it refers to in the claim. Therefore, claim 1 is considered indefinite. It is assumed that “the first condition” corresponds to “first relationship” recited in line 29 and the Examiner 
Dependent claims 2-9 are also rejected under 35 USC 112, second paragraph, by virtue of dependency.
Claims 8 and 9 respectively recites “the passbands of the secondary or tertiary filter” in line 3 of each claim and “a passband of the secondary or tertiary filter” in line 9 of claim 8 and line 7 of claim 9 which lack antecedent basis because claims 8 and 9 solely depend on claim 2 which does not recite the primary filter being a tertiary filter. Therefore, claims 8 and 9 are considered indefinite. The Examiner suggests removing “or tertiary” in the above limitations in order to remove the antecedent basis issue.
Allowable Subject Matter
Claim 10 is allowed.
Claims 1-9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance:
Hatakeyama (US PG Pub 2011/0149381) and FUJITA et al. (US PG Pub 2018/0074348 A1) are the closest prior art.
Hatakeyama discloses a resonant cavity (FIG. 6) formed by reflectors (123/124), wherein the resonant cavity comprises a Mach-Zehnder interferometer (FIG. 6) comprising first and second arms (FIG. 6) each having a SOA (120a/120b), a first fork (FIG. 6) via which an optical signal is distributed between the first and second arms, and 
FUJITA discloses a control unit for control a direct current supplied to different arms of a MZI (FIG. 6, [0116]). 
However, the cited prior art fails to disclose or suggest: 
“the effective indices at the wavelength λSi of the various sections of the first and second arms being such that the following first relationship is respected during the emission of the optical signal:

    PNG
    media_image1.png
    151
    649
    media_image1.png
    Greyscale

	where: kf is a preset integer number higher than or equal to 1, N1 and N2 are the numbers of sections in the first and second arms, respectively, L1,n and L2,n are the lengths of the nth sections of the first and second arms, respectively, neff1,n and neff2,n are the effective indices of the nth sections of the first and second arms, respectively, …. the magnitudes of these first and second DC currents being constant and different and such that the first condition is met during the emission of the optical signal, the effective indices of the gain-generating sections being dependent on the magnitudes of the first and second DC currents” in combination with the rest of the limitations as recited in claim 1; and
	“b) during the emission of the optical signal, first and second DC currents are injected through the first and second gain-generating waveguides, respectively, the 

    PNG
    media_image1.png
    151
    649
    media_image1.png
    Greyscale

where: kf is a preset integer number higher than or equal to 1, N1 and N2 are the numbers of sections in the first and second arms, respectively, L1,n and L2,n are the lengths of the nth sections of the first and second arms, respectively, neff1,n and neff2,n are the effective indices of the nth sections of the first and second arms, respectively, the effective indices of the gain-generating sections being dependent on the magnitudes of the first and second DC currents” in combination with the rest of the limitations as recited in claim 10.
Therefore, claims 1 and 10 are allowable over the cited prior art and dependent claims 2-9 are also allowable as they directly or indirectly depend on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUANDA ZHANG whose telephone number is (571)270-1439.  The examiner can normally be reached on M-F 10:30 AM - 6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA MANNO can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YUANDA ZHANG/Primary Examiner, Art Unit 2828